Citation Nr: 0737174	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-37 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1975 to 
September 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2005 and March 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in August 2007.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran's involvement in combat has not been shown; 
the occurrence of an in-service stressful experience to 
support a diagnosis of PTSD has not been corroborated; the 
veteran's PTSD is attributable to post-service experience.

2.  The veteran does not have a bipolar disorder that is 
attributable to military service; a bipolar disorder was not 
manifested within a year of the veteran's separation from 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The veteran does not have bipolar disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005 and October 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claims.  The 
RO obtained the veteran's service medical records (SMRs), 
service personnel records, VA medical records, and requested 
information from the National Personnel records center 
(NPRC), in an attempt to verify the veteran's alleged 
stressor(s).  VA has no duty to inform or assist that was 
unmet.

At his August 2007 hearing, the veteran contended that his 
current PTSD and bipolar disorder were the result of an 
incident that happened when he was guarding a missile silo at 
Minot Air Force Base in North Dakota.  Specifically, the 
veteran describes an incident that occurred in the summer of 
1976, when a truck transporting a nuclear warhead down a path 
that was surrounded on one side by a lake and the other by a 
pond, started sinking into the water and flipped over.  The 
veteran stated that the nuclear missile the truck was 
carrying splashed into the water and the veteran was fearful 
for his life and started running because he was unsure if the 
missile warhead or the missile itself had splashed into the 
water and he was still in the fenced in area and could not 
get away from it.  The veteran contended that his 
disciplinary problems began as a result of this incident, and 
he started acting weird, getting drunk, doing crazy things, 
and wanting out of the military.  He also contended that he 
started having nightmares that his house was sinking in the 
mud and that he was sinking in water.

In this case, the service medical records do not contain a 
diagnosis of any type of mental disorder.  There is no 
mention of bipolar disorder, depression, anxiety, mania, or 
any other mental illness.  The veteran's DD-214 documents his 
military occupational specialty (MOS), as a security 
specialist, and his personnel records note that he was a 
missile security guard at Minot Air base in April of 1976 
until discharge in September 1976.

Outpatient treatment reports from the Cleveland VA medical 
center (VAMC) dated in November 1998, February 1999 and 
November 2004 contain references to bipolar disorder and 
PTSD.  Specifically, a November 1998 record noted a history 
of bipolar disorder and the examiner noted that he needed to 
"rule out" PTSD as being employment related.  A February 
1999 record noted that the veteran reported being seen in the 
mental health clinic for bipolar disorder and PTSD.  A 
November 2004 record noted that the veteran was a fireman and 
paramedic and described a past medical history that included 
"PTSD from fireman work", and noted a history of bipolar 
disorder from 1995, and assessed the veteran with bipolar 
disorder with multiple stressors, including homelessness.  
The examiner noted that the veteran's demeanor was generally 
pleasant, with a flat effect.  His mood was euthymic, 
appropriate, and the examiner noted that he smiled and joked, 
but then became very serious when talking about his fireman 
days.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including psychoses, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2007).  

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2007); Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the veteran's stressor(s) must be independently 
verified because his personnel records do not document combat 
service, nor does the veteran contend that he engaged in 
combat with the enemy.  Rather, as noted above, the veteran 
contends that his in-service stressor event involved an 
incident where a nuclear missile fell off a truck and was 
submerged in water.  Here, the Board finds that the record 
does not contain sufficient evidence to corroborate the 
veteran's account of the occurrence of this particular 
incident.  Although the veteran's service personnel records 
note that he served at Minot Air base as a missile security 
guard, besides this evidence noting his MOS and placing him 
on the base at the time of the alleged incident, there is no 
other supporting evidence that the specific incident 
described by the veteran occurred.

Perhaps even more significant to the service connection 
analysis, is an outpatient treatment record from the 
Cleveland VAMC, dated in November 2004, specifically 
describing the veteran's history as including PTSD related to 
post-service employment as a fireman and paramedic.  In other 
words, no examiner has attributed PTSD to his military 
service.

In sum, the file does not contain evidence of a corroborated 
in-service stressor incident, and there is no medical 
evidence in the file otherwise linking the veteran's noted 
history of PTSD with military service.  As such, service 
connection for PTSD is not warranted.

Bipolar Disorder

In this case, although treatment reports from the Cleveland 
VAMC include an "assessment" of bipolar disorder, and note 
a "history" of bipolar disorder since 1995; the file does 
not specifically contain a diagnosis of this mental disorder 
in accordance with DSM-IV.  See 38 C.F.R. § 4.125.  However, 
even assuming that that the Cleveland VAMC notations 
referencing bipolar disorder represent a diagnosis, the 
service medical records are absent any complaints or 
treatment related to bipolar disorder or any other mental 
health problems, such as anxiety or depression, and further, 
there is no medical evidence of a nexus between any currently 
diagnosed bipolar disorder and an incident or event that 
occurred in service.  Specifically, no clinician has 
attributed the veteran's bipolar disorder to any event in 
service, including the incident at Minot Air Base involving 
the missile, which was described by the veteran as an event 
that precipitated the onset of his bipolar disorder.  

Turning to the possibility of service connection on a 
presumptive basis, certain chronic diseases, such as 
psychoses, may be presumed to have been incurred in or 
aggravated during active military service if the psychosis 
becomes manifest to a compensable degree within a year of 
separation from qualifying service.  38 C.F.R. §§ 3.307(a), 
3.309(a) (2007).  As already noted, it is not clear whether 
the veteran even has a current diagnosis of bipolar disorder, 
but the salient point to be made is that any bipolar disorder 
that examiners may have found was not shown until many years 
after his separation from service, which means that service 
connection on a presumptive basis may not be granted.  
38 C.F.R. §§ 3.307(a), 3.309(a) (2007).

The veteran contends that his PTSD and bipolar disorder 
originated during his period of active military service.  
However, although the veteran is competent as a layperson to 
describe the symptoms he experiences, he is not competent to 
provide a medical diagnosis or opinion as to cause or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1)).  Consequently, the veteran's own 
assertions as to diagnosis and etiology of his disability 
have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's claimed PTSD and bipolar disorder are not traceable 
to an injury or disease incurred in or aggravated during 
active military service.




ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for bipolar disorder is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


